DETAILED ACTION

Response to Amendment
This Office Action is responsive to Applicant' s amendment of June 29, 2022.  The amendment is entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 29, 2022, with respect to the 35 USC 102 rejection of claims 1, 6-15, and 35 USC 103 rejection of claims 16, and 18-20 have been fully considered and are persuasive. However, the subject matter previously indicated  allowable, “wherein the substrate layer includes a void, and the waveguide is disposed between the ohmic element and the void”  is taught in a newly discovered referenced.  A new rejection follows below.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bovington (US 2021/0109382). With regard to claim 1, Bovington discloses (Fig. 1A and para. [0019]) a thermo-optic phase shifter comprising 

A substrate layer (110), 
A cladding layer (photonic platform 120, which is a dielectric material [0020]) disposed on the substrate layer 
A waveguide (130), wherein at least a portion of the waveguide runs through the cladding layer, and
An ohmic element (heating element 140) , wherein at least a portion of the ohmic element runs through the cladding layer (bulk material 120), wherein the ohmic element  is arranged to impart heat to the waveguide in response to an electrical current that is provided to the ohmic element.
Wherein the substrate layer includes a void (150), and wherein the waveguide (130) is disposed between the ohmic element (140) and the void  (150)
Note:  the preamble of the claim merely recites an intended use and does not further limit the structure of the invention. Therefore, the prior art structure of Bovington which is capable of performing the intended use as recited in the preamble meets the claim. See MPEP 2111.02. II.
With regard to claim 4, the void in the substrate includes air [0024], which is a dielectric 
With regard to claim 6, the index of refraction of the waveguide (core) has a higher refractive index than the cladding layer (para. [0021]).
With regard to claim 7, the ohmic element runs alongside (parallel to) the waveguide (e. g. Fig. 4D).
With regard to claim 11,  Fig. 1A shows  a portion of the cladding layer is disposed between the waveguide and the ohmic element.
With regard to claims 12-14, the substrate is silicon, the cladding layer is silica (SiO2) (para. [0020-0021]. The waveguide is SiO2 [0021]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovington in view of Takahashi  (US 2005/0169566).
With regard to claim 8, Bovington discloses applying a current across the ohmic element [0022]. Bovington does not specifically disclose a heat module configured to modulate a phase of light propagating through the waveguide by modulating the electrical current. However, Takahashi  teaches 
(Fig. 7A & 7B and para. [0120]) a thermo-optic phase shifter comprising 
A substrate layer (1), also including layer (2)
A cladding layer (lower clad layer 3 including sub-layers 9 & 10, and upper clad layer 5) disposed on the substrate layer 
A waveguide (core 4), wherein at least a portion of the waveguide runs through the cladding layer, and
An ohmic element (film heater 6) , wherein at least a portion of the ohmic element runs through the cladding layer (between clad layers 9 & 10), wherein the ohmic element  is arranged to impart heat to the waveguide in response to an electrical current that is provided to the ohmic element.
Takahashi teaches the device further comprises a heat module (electric power source) (paras. [0005] & [0100]) including a variable current source It would have been obvious to one skilled in the art, e. g. an optical engineer, to modulate the phase of the light in the  thermo-optic phase shifter  of Bovington with the heat module taught by Takahashi, for the purpose of obtaining a frequency or amplitude modulated signal which is needed in many applications. 
With regard to claim 9, the wavelength of the light is 1550 nm (Takahashi  para. [0104]) which is in the infrared range.
With regard to claim 10, the heat module (circuit) is coupled to the ohmic element via a first electrode (6a) at a first portion of the ohmic element and a second electrode  (6a)at a second portion of the ohmic element that is opposite the first portion of the ohmic element (see Takahashi Fig. 7 & para. [0090]).
With regard to claim 15, Bovington does not disclose that the ohmic element includes a metal. However, Takahasi  teaches in  para. [0097] that the ohmic element includes a metal. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make the ohmic element out of a material including a metal, since it is easily heated by passing a current through it.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US2018/0284286) in view of Bovington (US 2021/0109382).
With regard to claims 16 and 19, Eichenholz discloses an autonomous   vehicle (e. g. fig. 9) comprising
A LIDAR sensor  (360)including a phase modulator (para. [0096]), and a control system (372), including one ore more processors (para. [0158])  configured to control the autonomous vehicle in response to an infrared returning beam that is a reflection of the infrared transmit beam (paras. [0034-0036].  Eichenholz does not disclose details of the phase modulator. However, Bovington teaches a thermo-optic pahse shifter comprising, 

A substrate layer (110), 
A cladding layer (photonic platform 120, which is a dielectric material [0020]) disposed on the substrate layer 
A waveguide (130), wherein at least a portion of the waveguide runs through the cladding layer, and
An ohmic element (heating element 140) , wherein at least a portion of the ohmic element runs through the cladding layer (bulk material 120), wherein the ohmic element  is arranged to impart heat to the waveguide in response to an electrical current that is provided to the ohmic element.
Wherein the substrate layer includes a void (150), and wherein the waveguide (130) is disposed between the ohmic element (140) and the void  (150)

Choosing the thermo-optic phase shifter of Bovington as the phase modulator in the LIDAR system of the autonomous vehicle and/or its control system results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to choose the thermo-optic phase shifter of Bovington as  the phase modulator for the LIDAR system and autonomous vehicle system of Eichenholz, because it fulfills the required function of modulating the transmitted light and is compact and easily controlled with a current or voltage source. 

Claim(s) 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz and Bovington as applied to claims 16 and 19 above, and further in view of Takahashi.  Bovington discloses applying a current across the ohmic element [0022]. Bovington does not specifically disclose a heat module configured to modulate a phase of light propagating through the waveguide by modulating the electrical current. However, Takahashi  teaches 
(Fig. 7A & 7B and para. [0120]) a thermo-optic phase shifter comprising 
A substrate layer (1), also including layer (2)
A cladding layer (lower clad layer 3 including sub-layers 9 & 10, and upper clad layer 5) disposed on the substrate layer 
A waveguide (core 4), wherein at least a portion of the waveguide runs through the cladding layer, and
An ohmic element (film heater 6) , wherein at least a portion of the ohmic element runs through the cladding layer (between clad layers 9 & 10), wherein the ohmic element  is arranged to impart heat to the waveguide in response to an electrical current that is provided to the ohmic element.
Takahashi teaches the device further comprises a heat module (electric power source) (paras. [0005] & [0100]) including a variable current source It would have been obvious to one skilled in the art, e. g. an optical engineer, to modulate the phase of the light in the  thermo-optic phase shifter  of Bovington with the heat module taught by Takahashi, for the purpose of obtaining a frequency or amplitude modulated signal which is needed in many applications. 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/               Primary Examiner, Art Unit 3645